This case comes up to this Court on a demurrer to the complaint. Neither the bond of the register of deeds is set out in the complaint or the conditions thereof, so that the Court can see that any breach has been committed, or even that the bond required by law has been executed by the defendants.
Waiving all this, however, and assuming that the usual register's bond has been filed by the defendants, we have decided at this term of the Court, Holt v. McLean, 347 post, the facts of which are almost identical with this, that an action on the bond cannot be maintained. The remedy of the plaintiff is either by indictment or an action for damages against the register of deeds individually.
PER CURIAM.                                                     Affirmed.
Cited: Kivett v. Young, 106 N.C. 569; Daniel v. Grizzard, 117 N.C. 108;Hudson v. McArthur, 152 N.C. 455.